In our former decree we refused to set aside the judgment appealed from, and remand the case, to the end that proper parties to the suit might be made. We thought that although the Reconstruction Finance Corporation had notified defendant that it held the $15,000 mortgage note, which the district court had ordered seized and sold to satisfy the judgment on the principal note to which it was collateral, both then being before the court as notes held by plaintiff, nevertheless the answer to the motion to remand, filed by plaintiff, averring that both notes had been pledged to the Reconstruction Finance Corporation, and had been returned to the Canal Bank  Trust Company for collection, this allegation being corroborated by *Page 353 
a certificate signed by the Reconstruction Finance Corporation by G.F. Buskie, as acting manager, the certificate being sworn to by Buskie, made it safe for defendant to pay the note, all basis for defendant's fear that he might be legally called upon to pay the indebtedness twice, being thereby removed. We, however, ordered the liquidators of the Canal Bank  Trust Company, as well as the state bank commissioner, substituted, in lieu of the Canal Bank Trust Company, as plaintiffs in the suit.
In order to hold that plaintiff was safe, we had to give effect to the affidavit of Buskie and moreover presume that he had authority to bind the Reconstruction Finance Corporation in the judgment to be rendered. This court has no right to hear evidence on the question as to whether the Canal Bank  Trust Company is still the owner of the note and the holder of the collateral, the court's jurisdiction, with few exceptions, not pertinent here, being merely appellate. Besides if the Reconstruction Finance Corporation has an interest in the notes, it ought to appear in some legal manner that it is a party to the suit, or that the situation is such as to bind it by the judgment to be rendered.
For these reasons the judgment appealed from is set aside, and the case is remanded to ascertain the facts as to who, if any one other than plaintiff, has an interest in the notes, and if the facts be found to be such as to require the making of new parties, under the law, that such new parties to the suit be made, and the proper judgment rendered.
  ST. PAUL, J., absent. *Page 354